                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

TIMOTHY SWOPE and MARLA                       Case No. 4:17-cv-00113-DCN
SWOPE, individually and on behalf of
B.S., and DENISE COOMBS,                      MEMORANDUM DECISION AND
individually and on behalf of O.C.,           ORDER
                     Plaintiffs,
       v.
ONEIDA SCHOOL DISTRICT NO.
351, a county school district; DAVID
RISENMAY, in his individual and
official capacities; TERRI SORENSEN,
in her individual and official capacities,
and KERRY EVANS, in her individual
and official capacities,
                     Defendants.

                                   I. INTRODUCTION

       Pending before the Court is Defendants’ Motion for Judgment as a Matter of Law

pursuant to Federal Rule of Civil Procedure 50. Defendants raised this motion on May 6,

2019, following the conclusion of Plaintiffs’ case in chief. After hearing argument from

both sides, the Court took the motion under advisement. As set forth more fully below,

the Court GRANTS in PART and DENIES in PART Defendants’ Motion for Judgment

as a Matter of Law, and defers ruling on any other claims until the conclusion of trial.

                II. FACTUAL AND PROCEDURAL BACKGROUND

       A general background of this case is set forth in Judge Mark. W. Bennett’s prior

Order. Dkt. 80, at 5-21. The Court incorporates that background by reference here.




MEMORANDUM DECISION AND ORDER - 1
                                III. LEGAL STANDARD

       Motions for judgment as a matter of law are properly brought under Rule 50 of the

Federal Rules of Civil Procedure. Rule 50(a) reads, in part:

       If a party has been fully heard on an issue during a jury trial and the court
       finds that a reasonable jury would not have a legally sufficient evidentiary
       basis to find for the party on that issue, the court may:

           (A) resolve the issue against the party; and
           (B) grant a motion for judgment as a matter of law against the party
           on a claim or defense that, under the controlling law, can be
           maintained or defeated only with a favorable finding on that issue.

       (2) A motion for judgment as a matter of law may be made at any time before
       the case is submitted to the jury.

Fed. R. Civ. P. 50(a).

       “Judgment as a matter of law is appropriate when the evidence presented at trial

permits only one reasonable conclusion.” Torres v. City of Los Angeles, 548 F.3d 1197,

1205 (9th Cir.2008) (internal citation omitted). Thus, “[a] motion for a judgment as a

matter of law is properly granted only if no reasonable juror could find in the non-moving

party’s favor.” Id. (Internal citation omitted); see also Summers v. Delta Air Lines, Inc.,

508 F.3d 923, 926 (9th Cir. 2007) (“Rule 50(a) . . . allows a court to remove issues—

claims, defenses, or entire cases—from the jury when there is no legally sufficient

evidentiary basis to support a particular outcome.”) (punctuation and citations omitted).

       Evidence must be viewed in the light most favorable to the nonmoving party, with

all reasonable inferences drawn in favor of that party. Torres, 548 F.3d at 1205-06.

Judgment as a matter of law is not appropriate if conflicting inferences may be drawn

from the facts. LaLonde v. Cnty. of Riverside, 204 F.3d 947, 959 (9th Cir.2000).


MEMORANDUM DECISION AND ORDER - 2
                                        IV. DISCUSSION

       Defendants’ moved for judgment as a matter of law on most of Plaintiffs’ claims.

Other than the specific claims analyzed below, the Court defers ruling on Plaintiffs’ other

claims until the conclusion of trial.

   A. Federal Claims

       As an initial matter, the Court notes that Judge Bennett’s prior order (Dkt. 80, at

103-07) found that Defendants Risenmay, Sorensen, and Evans could not be held

individually liable on Plaintiffs’ federal claims. That decision stands, and federal claims

against these Defendants in their individual capacity will not be submitted to the jury.

       As it relates to Plaintiffs’ federal claims against the District, the Court defers

ruling on Defendants’ Motion until the conclusion of trial.

   B. Child Abuse

   Plaintiffs’ Child Abuse claims are brought under Idaho Code § 6-1701. This provision

creates four tort causes of action in child abuse cases, defining them by incorporating

criminal statutes by reference. In this case, Plaintiffs allege that the District committed

the tort of injury to a child under Idaho Code § 6-1701(4), which defines the tort by

incorporating the language of Idaho Code § 18-1501 by reference. This provision states:

       Any person who, under circumstances or conditions likely to produce great
       bodily harm or death, willfully causes or permits any child to suffer, or
       inflicts thereon unjustifiable physical pain or mental suffering, or having the
       care or custody of any child, willfully causes or permits the person or health
       of such child to be injured, or willfully causes or permits such child to be
       placed in such situation that its person or health is endangered . . . .

Idaho Code § 18-1501(1)



MEMORANDUM DECISION AND ORDER - 3
The Idaho Supreme Court has explained that defendants may be liable for this tort if they:

        [W]illfully caused or permitted [plaintiff] to suffer; or willfully inflicted
        upon [plaintiff] unjustifiable physical pain or mental suffering; or willfully
        caused or permitted [plaintiff’s] person or health to be injured while having
        care or custody of him; or willfully caused or permitted [plaintiff] to be
        placed in such situation that his person or health may have been endangered
        while having the care or custody of him. State v. Tiffany, 139 Idaho 909, 88
        P.3d 728 (2004) (defining the ways in which the comparable language in
        subsection (1) of Section 18-1501 could be violated).

Steed v. Grand Teton Council of the Boy Scouts of Am., Inc., 172 P.3d 1123, 1127 (2007).

   Idaho Code section 18-1501(5) defines “willfully” as “acting or failing to act where a

reasonable person would know the act or failure to act is likely to result in injury or harm

or is likely to endanger the person, health, safety or well-being of the child.” Here,

Defendants have moved for judgment as a matter of law on Plaintiffs’ child abuse claims

against all Defendants. The Court considers each Defendant in turn:

   i.      Mrs. Evans

   Defendants argue that Plaintiffs cannot succeed on their child abuse claim against

Mrs. Evans because there is no evidence that she intentionally tried or intended to harm

Oakley. However, this argument rests upon an incorrect legal standard. Defendants assert

that “willfully” as used in Idaho Code § 18-1501 requires a defendant to have “actual

knowledge.” They draw this standard from the Idaho Supreme Court’s decision in Steed.

There, the Court said that “[w]illfully in this context requires actual knowledge.” Steed,

172 P.3d at 1128-29.

   However, in a footnote immediately following that sentence, the Court explains:

        In 2005, the legislature amended Idaho Code § 18-1501 to create a
        negligence standard of care for the conduct in that statute that must be done


MEMORANDUM DECISION AND ORDER - 4
       “willfully.” It defined “willfully” in the statute to mean “acting or failing to
       act where a reasonable person would know the act or failure to act is likely
       to result in injury or harm or is likely to endanger the person, health, safety
       or well-being of the child.” Ch. 151, § 1, 2005 Idaho Sess. Laws 467.
       Defining “willfully” to mean what “a reasonable person would know” is a
       negligence standard of care. Ahles v. Tabor, 136 Idaho 393, 34 P.3d 1076
       (2001) (a reasonable person standard encompasses the concept of ordinary
       negligence); Nelson v. Northern Leasing Co., 104 Idaho 185, 657 P.2d 482
       (1983) (finding of negligence upheld based upon the risk to a child that a
       reasonable person would have foreseen); 57A Am.Jur.2d, Negligence, §
       133 (2004) (“The phrasing of the standard of care in negligence cases in
       terms of the ‘reasonable person’ is firmly implanted in the American law of
       negligence”). The district court initially ruled that the 2005 amendment
       would be applied retroactively to this case, but later on a motion for
       reconsideration correctly held that doing so would constitute an improper
       retroactive application of the amendment in violation of I.C. § 73-101.

Id. at 1129 n.3.

   Thus, following the 2005 Amendment, “willfully” as used in this context does not

necessarily require actual knowledge. Instead, by defining “willfully” as what “a

reasonable person would know,” the Idaho legislature has instead created a negligence

standard of care.

   Accordingly, Mrs. Evans may be liable under this tort claim if a reasonable person in

her position would have known that her alleged actions were likely to result in injury or

harm or were likely to endanger the person, health, safety or well-being of Oakley. This

is a determination best left to the jury, and the Court finds that the evidence presented at

trial could allow a reasonable jury to find Mrs. Evans committed this tort. Accordingly,

Defendants Rule 50 Motion as it relates to Plaintiffs’ claim of child abuse against Mrs.

Evans is DENIED.




MEMORANDUM DECISION AND ORDER - 5
   ii.      Ms. Sorensen

   Defendants argue that, based upon the evidence presented at trial, the only possible

child abuse claim Plaintiffs have against Ms. Sorensen stems from her alleged statements

to Robbie Williams regarding Baylor’s toileting process. However, they contend that Ms.

Sorensen never caused Baylor to be injured or placed him in a situation in which he could

have been injured.

   On this matter, the Idaho Supreme Court has explained:

         A defendant can be liable for damages under Idaho Code § 6-1701(4) even
         if the defendant did not actually harm the child. Such liability is not based
         upon the wrongdoing of another being imputed to the defendant. It is based
         upon the defendant’s conduct in willfully permitting the person or health of
         the child to be injured or willfully permitting the child to be placed in such
         situation that his person or health may be endangered.

Steed, 172, P.3d at 1127.

         In response to Defendants’ arguments, Plaintiffs counter that, as the special

education director, Ms. Sorensen knew about Baylor’s limitations and toileting needs.

Thus, a reasonable person in her position would know that her instructions to Williams

could place Baylor in a dangerous situation. However, even if the Court agrees that Ms.

Sorensen’s instructions could have placed Baylor in a dangerous situation, the proper

inquiry here is whether Baylor was placed in a dangerous situation, not whether he could

have been.

         The evidence presented at trial indicates that Williams never actually helped

Baylor with toileting. Thus, no reasonable jury could find that Ms. Sorensen placed

Baylor in a dangerous situation with Williams because Williams never carried out the



MEMORANDUM DECISION AND ORDER - 6
toileting duties. Thus, the Court GRANTS Defendants’ Rule 50 Motion on the child

abuse claim related to Ms. Sorensen’s alleged statements to Williams.

   That said, Plaintiffs also argue that Ms. Sorensen committed the tort of child abuse

because she was responsible for providing Baylor with a toileting lift. Rather than

promptly providing such a lift, Plaintiffs contend that Ms. Sorensen slowly carried out the

process—thereby subjecting Baylor to over a year without the needed lift (which they

contend was a sufficiently dangerous situation). Further, once the lift was obtained,

Plaintiffs argue that Ms. Sorensen’s failure to ensure the strap properly fit Baylor caused

Baylor physical injury.

   Whether Ms. Sorensen was responsible for obtaining the lift, whether the absence of

the lift constituted a sufficiently dangerous situation, whether Baylor’s related injuries

rise to the level of child abuse, and whether Ms. Sorensen acted “willfully” as the term is

used in the relevant portions of the Idaho Code are questions best left to the jury.

Additionally, the Court finds that the evidence presented at trial could allow a reasonable

jury to find Ms. Sorensen liable under this tort claim. As such, the Court DENIES

Defendants’ Rule 50 Motion on the child abuse claim as it relates to Ms. Sorensen’s

alleged delay in obtaining the lift, and the injuries the lift caused Baylor.

   iii.    Mr. Risenmay

   Defendants argue that there is no evidence that Mr. Risenmay had any direct

interactions with Baylor or Oakley, and that there is no evidence that any of his decisions

harmed the children or placed them in a situation in which they could be harmed.

   Plaintiffs counter that, after the school custodian attempted to create a toileting


MEMORANDUM DECISION AND ORDER - 7
accommodation for Baylor, Mr. Risenmay had the accommodations removed without any

alternative put in place. As a result, they argue that Baylor had to go downstairs to use the

restroom and had to be carried into the restroom in front of his peers—which caused

embarrassment and humiliation. Again, the Court finds that this issue presents questions

that are best left to the jury. These include questions of whether Mr. Risenmay actually

caused the accommodations to be removed without an alternative, whether that removal

caused Baylor sufficient harm (or risk of harm), and whether a reasonable person would

have known that such action was likely to cause harm. The Court also finds that sufficient

evidence was presented at trial to allow a reasonable jury to find in favor of Plaintiffs on

this claim. Accordingly, the Court DENIES Defendants’ Rule 50 Motion on the child

abuse claim as it relates to Mr. Risenmay.

   iv.    The District

   Defendants argue that there is no evidence to support a finding of child abuse against

the District. Specifically, Defendants reference Baylor’s fall from the sidewalk/ramp, and

contend that at the very most this may be negligence, but it is not child abuse because

there is no evidence that the District intentionally or willfully caused Baylor to fall from

the sidewalk. They raise a similar argument regarding Oakley’s leg injury.

   The Court disagrees, and finds that, based upon the definition of “willfully” provided

by the Idaho Code, the evidence presented at trial could allow a reasonable jury to find

the District committed the tort of child abuse. As a result, the Court DENIES Defendants’

Rule 50 Motion on the child abuse claim as it relates to the District.




MEMORANDUM DECISION AND ORDER - 8
   C. Intentional Infliction of Emotional Distress

   Under Idaho law, to succeed on a claim of intentional infliction of emotional distress,

a plaintiff must prove: 1) the defendant’s conduct was intentional or reckless; 2) the

conduct was extreme and outrageous; 3) there was a causal connection between the

wrongful conduct and the emotional distress; and 4) the emotional distress was severe.

Spence v. Howell, 890 P.2d 714, 725 (Idaho 1995). Additionally, “[t]o recover damages

for emotional distress, Idaho law ‘clearly requires that emotional distress be accompanied

by physical injury or physical manifestations of injury.’” Hopper v. Swinnerton, 317 P.3d

698, 707 (Idaho 2013) (quoting Brown v. Matthews Mortuary, Inc., 801 P.2d 37, 42

(Idaho 1990)).

   The Idaho Court of Appeals has stated that “[a] child victim’s age and attendant

vulnerability are factors to be considered in determining whether a defendant’s conduct

was sufficiently outrageous or reckless to give rise to liability, and a child may suffer

severe anguish from conduct that would not be likely to cause such reactions in an adult.”

Payne v. Wallace, 32 P.3d 695, 699 (Idaho Ct. App. 2001). “However, the victim’s age

does not lessen the requirement that her actual distress be severe.” Id.

   Defendants have moved for judgment as a matter of law on Plaintiffs’ intentional

infliction of emotional distress claims against all Defendants. The Court considers each

Defendant in turn:

   i.     Mrs. Evans

   Defendants contend that Mrs. Evans’ alleged statement following Oakley’s bathroom

incident was not made in Oakley’s presence, and therefore, is not extreme or outrageous.


MEMORANDUM DECISION AND ORDER - 9
The Court does not necessarily agree that the mere fact that Oakley was not in Mrs.

Evans’ immediate presence prevents her conduct from being extreme or outrageous. The

evidence presented at trial suggests Oakley was still within hearing range of Mrs. Evans,

and a reasonable jury could find that Mrs. Evans knew or should have known that fact.

    However, the Court does not find that Mrs. Evans’ conduct was extreme or

outrageous—even in light of Oakley’s age and condition. Undoubtably Mrs. Evans’

alleged statement and behavior following Oakley’s bathroom incident was insensitive,

but it was not so “atrocious” or “beyond all possible bounds of decency” that it would

cause an average member of the community to believe it was “outrageous.” See

Edmondson v. Shearer Lumber Prods., 139 Idaho 172 (2003) (“Even if a defendant’s

conduct is unjustifiable, it does not necessarily rise to the level of ‘atrocious’ and ‘beyond

all possible bounds of decency’ that would cause an average member of the community

to believe it was ‘outrageous.’”).1

    Accordingly, Defendants Rule 50 Motion as it relates to Plaintiffs’ claim of

intentional infliction of emotional distress against Mrs. Evans is GRANTED.

    ii.     Ms. Sorensen

    Defendants argue that Ms. Sorensen was not involved with Oakley’s incident in Mrs.

Evans class, Baylor’s fall, nor any decision to allow Oakley to crawl up the stairs.

Additionally, although Plaintiffs may not have agreed with all of Ms. Sorensen’s

decisions, Defendants contend that her decisions were not so extreme or outrageous as to

1
  Because the Court holds that no reasonable jury could find Mrs. Evans’ conduct was “extreme and
outrageous” as required by Idaho law, the Court need not determine whether there is sufficient evidence
to allow a jury to find that Oakley exhibited physical manifestations of injury as a result.


MEMORANDUM DECISION AND ORDER - 10
allow a claim of intentional infliction of emotional distress. The Court agrees, and finds

that, based upon the evidence presented at trial, no reasonable jury could find otherwise.

As such, the Court GRANTS Defendants’ Rule 50 Motion as it relates to Plaintiffs’ claim

of intentional infliction of emotional distress against Ms. Sorensen.

   iii.    Mr. Risenmay

   Similarly, Defendants argue that there was no evidence presented that Mr. Risenmay

personally interacted with Baylor or Oakley or made decisions that were so extreme or

outrageous as to allow a claim of intentional infliction of emotional distress to move

forward.

   The Court is unaware of any evidence that would link Mr. Risenmay’s decisions to

emotional distress suffered by Plaintiffs. To the extent Plaintiffs would argue Mr.

Risenmay’s removal of bathroom accommodations caused such distress for Baylor,

Plaintiffs have failed to show that removing these accommodations caused severe

emotional distress.

   Accordingly, the Court finds that, based upon the evidence presented at trial, no

reasonable jury could find Mr. Risenmay liable for intentional infliction of emotional

distress. As such, the Court GRANTS Defendants’ Rule 50 Motion as it relates to

Plaintiffs’ claim of intentional infliction of emotional distress against Mr. Risenmay.

   iv.     The District

   Finally, Defendants argue that, although Plaintiffs may have disagreed with the

District’s decisions, its decisions did not rise to the level of intentional infliction of

emotional distress. The Court agrees and finds that the evidence presented at trial could


MEMORANDUM DECISION AND ORDER - 11
not allow a reasonable jury to find that the District’s conduct was sufficiently extreme or

outrageous. Accordingly, the Court GRANTS Defendants’ Motion as it relates to

Plaintiffs’ claim of intentional infliction of emotional distress against.

                                         V. ORDER

1. Defendants’ Motion for Judgment as a Matter of Law is GRANTED in PART and

   DENIED in PART, consistent with the above analysis.

2. The Court reserves ruling on the remainder of Defendants’ Rule 50 Motion until the

   conclusion of trial.


                                                   DATED: May 7, 2019


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
